
	

113 HR 2259 PCS: North Fork Watershed Protection Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 314113th CONGRESS
		2d Session
		H. R. 2259
		IN THE SENATE OF THE UNITED STATES
		March 5, 2014Received; read twice and placed on the calendarAN ACT
		To withdraw certain Federal land and interests in that land from location, entry, and patent under
			 the mining laws and disposition under the mineral and geothermal leasing
			 laws and to preserve existing uses.
	
	
		1.Short titleThis Act may be cited as the North Fork Watershed Protection Act of 2014.
		2.DefinitionsIn this Act:
			(1)Eligible Federal landThe term eligible Federal land means—
				(A)any federally owned land or interest in land depicted on the Map as within the North Fork Federal
			 Lands Withdrawal Area; or
				(B)any land or interest in land located within the North Fork Federal Lands Withdrawal Area that is
			 acquired by the Federal Government after the date of enactment of this
			 Act.
				(2)MapThe term Map means the Bureau of Land Management map entitled North Fork Federal Lands Withdrawal Area and dated June 9, 2010.
			3.Withdrawal
			(a)WithdrawalSubject to valid existing rights, the eligible Federal land is withdrawn from—
				(1)all forms of location, entry, and patent under the mining laws; and
				(2)disposition under all laws relating to mineral leasing and geothermal leasing.
				(b)Availability of mapNot later than 30 days after the date of enactment of this Act, the Map shall be made available to
			 the public at each appropriate office of the Bureau of Land Management.
			(c)Effect of sectionNothing in this section violates the rights of existing leaseholders or prohibits the Secretary of
			 the Interior from taking any action necessary to complete any requirement
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) required for permitting surface-disturbing activity to occur on any lease issued before the date
			 of enactment of this Act.
			4.Existing uses not affectedExcept with respect to the withdrawal under section 3, nothing in this Act restricts recreational
			 uses, livestock management activities, or forest management activities
			 allowed on the date of the enactment of this Act on the eligible Federal
			 land in accordance with applicable law.
		
	Passed the House of Representatives March 4, 2014.Karen L. Haas,Clerk
	March 5, 2014Received; read twice and placed on the calendar
